DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s response filed 10/25/2022 with respect to claim interpretation under 112(f) and claim rejection under 112(b) for claim(s) 27 made on 07/26/2022 has been acknowledged. and the claim interpretation under 112(f) and claim rejection under 112(b) to the claims are withdrawn.
	Applicant’s amendment filed 10/25/2022 with respect to claim rejection under 112(b) for claim(s) 8-9 and 19-20 made on 07/26/2022 has been considered and the claim rejection under 112(b) to the claims are withdrawn.
	Applicant’s amendment filed 10/25/2022 with respect to the double patenting rejection for claim(s) 1, 12, 23, and 27 made on 07/26/2022 has been considered and the double patenting rejection to the claims is withdrawn because claims 1, 12, 23, and 27 are no longer obvious variations of the claim(s) 1 and 16 in co-pending application 17/174013 corresponding to US 2021/0258974 A1 in view of Babaei et al. (US 2021/0218503 A1). 
	Applicant's arguments filed 10/25/2022 with respect to claim(s) 1, 12, 23 and 27 have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3, 5-8, 10-14, 16-19, 21-25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0218503 A1) in view of ETSI – ETSI TS 138 214 V15.8.0 (2020-01).

Regarding claim 1, Babaei discloses A user equipment (UE) for wireless communication, comprising (Fig. 15: wireless device 1502):
a memory (Fig. 15: memory 1512); and
one or more processors coupled to the memory, the one or more processors configured to (Fig. 15: data processing system 1524 coupled to memory 1512):
identify a collision between a first uplink transmission associated with a first channel of a set of channels and a second uplink transmission associated with a second channel of the set of channels ([0241]-[0242]: UE resolves collision between overlapping high priority and low priority UL transmissions associated with a high priority channel and low priority channel), wherein the first channel is different than the second channel ([0242]: high priority channel for high priority UL transmission and low priority channel for low priority UL transmission), and wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission ([0241]-[0242]: the overlapping UL transmissions include a high priority UL transmission (=first/high priority UL transmission) and a low priority UL transmission (=second/low priority UL transmission)); and
cancel the second uplink transmission based at least in part on a threshold delay period ([0242]: UE cancels the low priority UL transmission starting from Tproc,2+d1 (=threshold delay period)), wherein:
the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability ([0242]: Tproc,2+d1 is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols), and 
the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission ([0241]-[0242]: to resolve the collision between the UL transmissions with different priorities, “cancel the low-priority UL transmission starting from Tproc,2+d1 after the end of PDCCH scheduling the high-priority transmission”).
Babaei does not disclose Tproc,2 which is equated to the UE processing capability is based at least in part on a minimum subcarrier spacing for the set of channels.
However, ETSI discloses the UE processing capability is based at least in part on a minimum subcarrier spacing for the set of channels (section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104: Tproc,1 and Tproc,2 (=UE processing capability) are calculated based on N_1 and N_2 which are based on µ_UL corresponding to a subcarrier spacing of an uplink channel with which the HARQ-ACK and the PUSCH, respectively, where PUCCH may overlap with a PUCCH and/or a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, to be calculated based on µ_UL corresponding to a subcarrier spacing of an uplink channel, as taught by ETSI.
Doing so allows the UE to provide a valid HARQ-ACK message and a transport block based on its UE processing capability 1 or 2 which is based on the µ_UL corresponding to a subcarrier spacing of an uplink channel (ETSI: section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104).

Regarding claim 12, Babaei discloses A method of wireless communication performed by a user equipment (UE), comprising (Fig. 15: wireless device 1502):
identifying a collision between a first uplink transmission associated with a first channel of a set of channels and a second uplink transmission associated with a second channel of the set of channels ([0241]-[0242]: UE resolves collision between overlapping high priority and low priority UL transmissions associated with a high priority channel and low priority channel), wherein the first channel is different than the second channel ([0242]: high priority channel for high priority UL transmission and low priority channel for low priority UL transmission), and wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission ([0241]-[0242]: the overlapping UL transmissions include a high priority UL transmission (=first/high priority UL transmission) and a low priority UL transmission (=second/low priority UL transmission)); and
canceling the second uplink transmission based at least in part on a threshold delay period ([0242]: UE cancels the low priority UL transmission starting from Tproc,2+d1 (=threshold delay period)), wherein:
the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability ([0242]: Tproc,2+d1 is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols), and 
the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission ([0241]-[0242]: to resolve the collision between the UL transmissions with different priorities, “cancel the low-priority UL transmission starting from Tproc,2+d1 after the end of PDCCH scheduling the high-priority transmission”).
Babaei does not disclose Tproc,2 which is equated to the UE processing capability is based at least in part on a minimum subcarrier spacing for the set of channels.
However, ETSI discloses the UE processing capability is based at least in part on a minimum subcarrier spacing for the set of channels (section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104: Tproc,1 and Tproc,2 (=UE processing capability) are calculated based on N_1 and N_2 which are based on µ_UL corresponding to a subcarrier spacing of an uplink channel with which the HARQ-ACK and the PUSCH, respectively, where PUCCH may overlap with a PUCCH and/or a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, to be calculated based on µ_UL corresponding to a subcarrier spacing of an uplink channel, as taught by ETSI.
Doing so allows the UE to provide a valid HARQ-ACK message and a transport block based on its UE processing capability 1 or 2 which is based on the µ_UL corresponding to a subcarrier spacing of an uplink channel (ETSI: section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104).

Regarding claim 23, Babaei discloses A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising (Fig. 15, [0133]: wireless device 1502 comprises a memory 1512 including non-transitory computer readable mediums storing instructions):
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to (Fig. 15, [0133]: wireless device 1502 comprises a data processing system 1524 executing the instructions):
identify a collision between a first uplink transmission associated with a first channel of a set of channels and a second uplink transmission associated with a second channel of the set of channels ([0241]-[0242]: UE resolves collision between overlapping high priority and low priority UL transmissions associated with a high priority channel and low priority channel), wherein the first channel is different than the second channel ([0242]: high priority channel for high priority UL transmission and low priority channel for low priority UL transmission), and wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission ([0241]-[0242]: the overlapping UL transmissions include a high priority UL transmission (=first/high priority UL transmission) and a low priority UL transmission (=second/low priority UL transmission)); and
cancel the second uplink transmission based at least in part on a threshold delay period ([0242]: UE cancels the low priority UL transmission starting from Tproc,2+d1 (=threshold delay period)), wherein:
the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability ([0242]: Tproc,2+d1 is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols), and 
the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission ([0241]-[0242]: to resolve the collision between the UL transmissions with different priorities, “cancel the low-priority UL transmission starting from Tproc,2+d1 after the end of PDCCH scheduling the high-priority transmission”).
Babaei does not disclose Tproc,2 which is equated to the UE processing capability is based at least in part on a minimum subcarrier spacing for the set of channels.
However, ETSI discloses the UE processing capability is based at least in part on a minimum subcarrier spacing for the set of channels (section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104: Tproc,1 and Tproc,2 (=UE processing capability) are calculated based on N_1 and N_2 which are based on µ_UL corresponding to a subcarrier spacing of an uplink channel with which the HARQ-ACK and the PUSCH, respectively, where PUCCH may overlap with a PUCCH and/or a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, to be calculated based on µ_UL corresponding to a subcarrier spacing of an uplink channel, as taught by ETSI.
Doing so allows the UE to provide a valid HARQ-ACK message and a transport block based on its UE processing capability 1 or 2 which is based on the µ_UL corresponding to a subcarrier spacing of an uplink channel (ETSI: section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104).

Regarding claim 27, Babaei discloses An apparatus for wireless communication, comprising (Fig. 15: wireless device 1502):
means for identifying a collision between a first uplink transmission associated with a first channel of a set of channels and a second uplink transmission associated with a second channel of the set of channels ([0241]-[0242]: UE resolves collision between overlapping high priority and low priority UL transmissions associated with a high priority channel and low priority channel), wherein the first channel is different than the second channel ([0242]: high priority channel for high priority UL transmission and low priority channel for low priority UL transmission), and wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission ([0241]-[0242]: the overlapping UL transmissions include a high priority UL transmission (=first/high priority UL transmission) and a low priority UL transmission (=second/low priority UL transmission)); and
means for canceling the second uplink transmission based at least in part on a threshold delay period ([0242]: UE cancels the low priority UL transmission starting from Tproc,2+d1 (=threshold delay period)), wherein:
the threshold delay period is based at least in part on an apparatus processing capability and a minimum processing timeline capability ([0242]: Tproc,2+d1 is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols), and 
the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission ([0241]-[0242]: to resolve the collision between the UL transmissions with different priorities, “cancel the low-priority UL transmission starting from Tproc,2+d1 after the end of PDCCH scheduling the high-priority transmission”).
Babaei does not disclose Tproc,2 which is equated to the UE processing capability is based at least in part on a minimum subcarrier spacing for the set of channels.
However, ETSI discloses the UE processing capability is based at least in part on a minimum subcarrier spacing for the set of channels (section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104: Tproc,1 and Tproc,2 (=UE processing capability) are calculated based on N_1 and N_2 which are based on µ_UL corresponding to a subcarrier spacing of an uplink channel with which the HARQ-ACK and the PUSCH, respectively, where PUCCH may overlap with a PUCCH and/or a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, to be calculated based on µ_UL corresponding to a subcarrier spacing of an uplink channel, as taught by ETSI.
Doing so allows the UE to provide a valid HARQ-ACK message and a transport block based on its UE processing capability 1 or 2 which is based on the µ_UL corresponding to a subcarrier spacing of an uplink channel (ETSI: section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104).

Regarding claim(s) 2, 13, 24, and 28, Babaei in view of ETSI discloses all features of claim(s) 1, 12, 23, and 27 as outlined above. 
While Babaei discloses in [0242] Tproc,2+d1 correspond to the carrier where high priority UL transmission overlaps with low priority UL transmission, Babaei does not disclose, but ETSI discloses wherein the UE processing capability is based at least in part on an uplink subcarrier spacing of a carrier that is to convey the second uplink transmission (section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104: Tproc,1 and Tproc,2 (=UE processing capability) are calculated based on N_1 and N_2 which are based on µ_UL corresponding to a subcarrier spacing of an uplink channel with which the HARQ-ACK and the PUSCH is to be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, to be calculated based on µ_UL corresponding to a subcarrier spacing of an uplink channel, as taught by ETSI.
Doing so allows the UE to provide a valid HARQ-ACK message and a transport block based on its UE processing capability 1 or 2 which is based on the µ_UL corresponding to a subcarrier spacing of an uplink channel (ETSI: section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104).

Regarding claim(s) 3, 14, 25, and 29, Babaei in view of ETSI discloses all features of claim(s) 1, 12, 23, and 27 as outlined above. 
While Babaei discloses in [0242] Tproc,2+d1 correspond to the carrier where high priority UL transmission overlaps with low priority UL transmission, Babaei does not disclose, but ETSI discloses wherein the UE processing capability is based at least in part on a minimum subcarrier spacing of a set of subcarrier spacings of a set of carriers (section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104: Tproc,1 and Tproc,2 (=UE processing capability) are calculated based on N_1 and N_2 which are based on µ_UL corresponding to a subcarrier spacing of an uplink channel with which the HARQ-ACK and the PUSCH is to be transmitted), and
wherein the set of carriers includes at least one of (section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104: (µ_PDCCH, µ_PDSCH, µ_UL) and (µ_DL, µ_UL), respectively):
a first carrier on which a physical downlink control channel triggering the first uplink transmission is conveyed (section 6.4 on pgs. 103-104: µ_DL corresponds to PDCCH carrying DCI scheduling PUSCH where PUCCH may overlap with a PUCCH and/or a PUSCH),
a second carrier on which the second uplink transmission is to be conveyed (section 6.4 on pgs. 103-104: µ_UL corresponds to uplink channel with which the PUSCH is to be transmitted where PUCCH may overlap with a PUCCH and/or a PUSCH),
a third carrier on which the first uplink transmission is to be conveyed (section 6.4 on pgs. 103-104: µ_UL corresponds to uplink channel with which the PUSCH is to be transmitted where PUCCH may overlap with a PUCCH and/or a PUSCH), or
a fourth carrier on which a physical downlink control channel triggering the second uplink transmission is conveyed (section 6.4 on pgs. 103-104: µ_DL corresponds to PDCCH carrying DCI scheduling PUSCH where PUCCH may overlap with a PUCCH and/or a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, to be calculated based on µ_DL, µ_UL, as taught by ETSI.
Doing so allows the UE to provide a valid HARQ-ACK message and a transport block based on its UE processing capability 1 or 2 which is based on the µ_UL corresponding to a subcarrier spacing of an uplink channel (ETSI: section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104).

Regarding claim(s) 5 and 16, Babaei in view of ETSI discloses all features of claim(s) 1 and 12 as outlined above. 
Babaei discloses wherein the UE processing capability is a minimum UE processing capability of a set of UE processing capabilities determined for a set of carriers on which the second uplink transmission is to be conveyed ([0242]: the UE processing time capability for the carrier has a minimum processing time of the high priority channel that may be extended by d2 symbols, i.e., 0, 1, or 2 symbols reported by UE capability (=set of UE processing capabilities). [0241]-[0242], [0244]: the overlapping between the high priority and low priority UL transmissions occur on the same carrier. [0094]: the uplink transmissions from the wireless device take place simultaneously on carriers that have the same or different frequency bands).

Regarding claim(s) 6 and 17, Babaei in view of ETSI discloses all features of claim(s) 5 and 16 as outlined above. 
While Babaei discloses in [0242] Tproc,2+d1 correspond to the carrier where high priority UL transmission overlaps with low priority UL transmission, Babaei does not disclose, but ETSI discloses wherein the set of channels further includes a third channel on which a physical downlink control channel triggering the first uplink transmission is conveyed (section 6.4 on pgs. 103-104: µ_DL corresponds to PDCCH carrying DCI scheduling PUSCH where PUCCH may overlap with a PUCCH and/or a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a PDCCH, as taught by Babaei, to carry DCI scheduling PUSCH, as taught by ETSI.
Doing so allows the UE to provide a valid HARQ-ACK message and a transport block based on its UE processing capability 1 or 2 which is based on the µ_UL corresponding to a subcarrier spacing of an uplink channel (ETSI: section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104).

Regarding claim(s) 7 and 18, Babaei in view of ETSI discloses all features of claim(s) 1 and 12 as outlined above. 
While Babaei discloses in [0242] Tproc,2+d1 correspond to the carrier where high priority UL transmission overlaps with low priority UL transmission, Babaei does not disclose, but ETSI discloses wherein the set of channels further includes at least one of:
a third channel on which a physical downlink control channel triggering the first uplink transmission is conveyed (section 6.4 on pgs. 103-104: µ_DL corresponds to PDCCH carrying DCI scheduling PUSCH where PUCCH may overlap with a PUCCH and/or a PUSCH), or
a fourth channel on which a physical downlink control channel triggering the second uplink transmission is conveyed (section 6.4 on pgs. 103-104: µ_DL corresponds to PDCCH carrying DCI scheduling PUSCH where PUCCH may overlap with a PUCCH and/or a PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a PDCCH, as taught by Babaei, to carry DCI scheduling PUSCH, as taught by ETSI.
Doing so allows the UE to provide a valid HARQ-ACK message and a transport block based on its UE processing capability 1 or 2 which is based on the µ_UL corresponding to a subcarrier spacing of an uplink channel (ETSI: section 5.3 on pgs. 73-76 and section 6.4 on pgs. 103-104).

Regarding claim(s) 8 and 19,  Babaei in view of ETSI discloses all features of claim(s) 7 and 18 as outlined above. 
Babaei discloses wherein the minimum processing timeline capability is based at least in part on a selected set of carriers ([0242]: the UE processing time capability for the carrier includes a minimum processing time of the high priority channel that may be extended by d2 symbols reported in UE capability. [0094]: the uplink transmissions from the wireless device take place simultaneously on carriers that have the same or different frequency bands).

Regarding claim(s) 10 and 21,  Babaei in view of ETSI discloses all features of claim(s) 1 and 12 as outlined above. 
Babaei discloses wherein the UE processing capability is based at least in part on at least one of a downlink processing capability or an uplink processing capability for a carrier associated with at least one of the first uplink transmission or the second uplink transmission ([0242]: UE processing time capability corresponds to the carrier for a high priority channel with minimum processing time that may be extended by d2 symbols reported by UE capability (=UL processing capability) for high priority UL transmission (=first UL transmission)).

Regarding claim(s) 11 and 22, Babaei in view of ETSI discloses all features of claim(s) 10 and 21 as outlined above. 
Babaei discloses wherein the UE processing capability is based at least in part on at least one of a first UE processing capability of a first channel or a second UE processing capability of a second channel ([0242]: UE processing time capability corresponds to a high priority channel (=first channel) with minimum processing time that may be extended by d2 symbols reported by UE capability (=first UE processing capability) for high priority UL transmission).

	Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0218503 A1) in view of ETSI – ETSI TS 138 214 V15.8.0 (2020-01) and Ahn et al. (US 2022/0104222 A1).



	Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0218503 A1) in view of ETSI – ETSI TS 138 214 V15.8.0 (2020-01) and Wang et al. (US 2021/0144708 A1).

Regarding claim(s) 9 and 20, Babaei in view of ETSI discloses all features of claim(s) 8 and 19 as outlined above. 
Babaei discloses wherein the selected set of carriers includes at least one of ([0242]: the UE processing time capability for the carrier. [0094]: the uplink transmissions from the wireless device take place simultaneously on carriers that have the same or different frequency bands):
all configured carriers,
one or more carriers that are to convey the second uplink transmission, or
one or more carriers that are associated with a high priority grant ([0074]: DCI includes UL grants. [0239]: DCI is used to schedule PUSCH with different priorities for the carrier. [0242]: high priority UL transmission for the carrier).
Babaei in view of ETSI does not disclose, but Wang discloses wherein the minimum processing timeline capability is based at least in part on configurations of an uplink processing capability and a downlink processing capability pertaining to the selected set of carriers ([0074]: the minimum processing time for UL carrier is determined from μDL corresponding to SCS of DL carrier (=DL processing capability) and μUL corresponding to SCS of UL carrier (=UL processing capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimum processing time, as taught by Babaei, to be determined from μDL corresponding to SCS of DL carrier and μUL corresponding to SCS of UL carrier, as taught by Wang.
Doing so provides a determination of the minimum processing time of the UL CI for a UL carrier based on μDL and μUL resulting in the largest T.sub.proc,2 or the smallest μ (Wang: [0074]).

	Claim(s) 4, 15, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0218503 A1) in view of ETSI – ETSI TS 138 214 V15.8.0 (2020-01) and He et al. (US 2021/0051649 A1).

Regarding claim(s) 4, 15, 26, and 30, Babaei in view of ETSI discloses all features of claim(s) 1, 12, 23, and 27 as outlined above. 
While Babaei discloses in [0242] the minimum processing time of the high priority channel for UL transmission is based on a time duration corresponding to 0, 1, or 2 symbols, Babaei in view of ETSI does not disclose, but He discloses wherein the minimum processing timeline capability is an uplink shared channel processing capability and is based at least in part on one or more timing capabilities of a set of carriers associated with the first uplink transmission and the second uplink transmission ([0113]: the minimum processing time in symbols of a higher priority UL transmission, i.e., PUSCH, is indicated by the UE. The UE further indicates the time in symbols for the lower priority UL transmission that is overlapping with the higher priority UL transmission and to be dropped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimum processing time of the high priority channel for UL transmission, as taught by Babaei, to be for a PUSCH and is based on the needed time in symbols for the higher priority and lower priority UL transmissions, as taught by He.
Doing so allows the BS to receive the UE capability information (He: [0113]) and modify the minimum processing time related to the higher priority order due to the sharing of the processing capability of the UE and accounting the interruption time of the dropping operation (He: [0133]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478